FILED
                             NOT FOR PUBLICATION                            JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEY ENG LIM,                                     No. 12-70154

               Petitioner,                       Agency No. A089-897-740

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Ley Eng Lim, a native and citizen of Malaysia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-70154
BIA’s denial of a motion to reconsider, and review de novo claims of due process

violations. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Lim’s motion to reconsider

based on her arguments of past and future persecution. See id. (court will not

disturb the BIA’s decision unless it acted arbitrarily, irrationally, or contrary to

law). In addition, even if the agency failed to properly consider Lim’s legal advice

argument, we reject her due process challenge because she failed to establish

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

prejudice to prevail on a due process challenge to deportation proceedings).

      PETITION FOR REVIEW DENIED.




                                            2                                     12-70154